Citation Nr: 0427054	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  02-03 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently rated 40 percent disabling. 

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This case comes to Board of Veterans' Appeals (Board) from 
September 2001 and later rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In November 2002, the Board remanded the case to the RO for 
consideration of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) and for adjudication of the 
issues of service connection for lumbar degenerative disc 
disease and heart disease, both of which were alleged to be 
secondary to service-connected disability.  In a decision 
issued on May 27, 2004, the RO granted service connection for 
degenerative disc disease and denied service connection for 
coronary artery disease, status post multiple acute 
myocardial infarctions.  

The veteran submitted a timely notice of disagreement (NOD) 
to the recent denial of service connection for coronary 
artery disease, status post multiple acute myocardial 
infarctions and the RO has issued a statement of the case 
(SOC).  The claims file does not reflect that the veteran has 
submitted a VA Form 9, substantive appeal, or other document 
containing the necessary information to perfect the appeal.  
The Board may not further consider the issue of service 
connection for coronary artery disease, status post multiple 
acute myocardial infarctions until such time as the veteran 
timely files a VA Form 9, substantive appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Since the Board remand of November 2002, the RO has 
established service connection for lumbar degenerative disc 
disease and the rating criteria for intervertebral disc 
syndrome and for lumbosacral strain have been amended.  The 
most recent VA compensation examination of the low back was 
conducted in August 2003 and does not address the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes.  The examination did not include a nerve conduction 
studies and electromyography, which the Board finds 
appropriate in this case.  In view of these facts, a 
contemporaneous examination by a neurologist would be of 
assistance in adjudicating these claims.

Accordingly, the case is REMANDED for the following

1.  The RO should furnish the appropriate 
release of information form in order to 
obtain copies of any VA and private 
medical records pertaining to treatment 
for his low back from April 2003 to the 
present not previously submitted  

2.  The RO should request the VA medical 
facility in Bedford to furnish copies of 
any medical records pertaining to 
treatment from the back from April 29, 
2003 to the present.

3.  Thereafter, the RO should schedule a 
VA examination by a neurologist to 
determine the severity of the veteran's 
service connected degenerative disc 
disease and joint disease of the lumbar 
spine with radicular symptoms.  The 
claims folder should be made available to 
the neurologist for review prior to the 
examination and the neurologist should 
note that review in the report.  

The physician should elicit from the 
veteran a detailed history as to the 
frequency and length of any 
incapacitating episodes (bed rest 
prescribed by a physician and treatment 
by a physician).  In addition to a nerve 
conduction and electromyography (EMG), 
any other tests and studies deemed 
necessary should be accomplished.

The examination should include range of 
motion studies of the lumbosacral spine 
and what is considered to be the normal 
range of motion in each plane.  The 
physician should indicate whether the 
veteran has ankylosis of the lumbar 
spine.  The physician is requested to 
provide an assessment, to the extent 
possible, of functional impairment due to 
pain on motion, incoordination, weakened 
movement and/or excess fatigability on 
use, and this should be assessed in terms 
of additional degrees of limitation of 
motion.  The examiner should also express 
an opinion concerning whether there would 
be additional functional limitation on 
repeated use or during flare-ups.  The 
examiner is requested to indicate the 
impact the veteran's low back disorder 
has on his employability.  

Because neurological involvement of the 
lower extremities has been identified, 
the physician is requested to identify 
the nerve(s) involved and indicate 
whether the degree of paralysis is 
complete or incomplete.  If any paralysis 
is incomplete, the physician is asked to 
estimate whether the degree is mild, 
moderate, moderately severe, or severe.

4.  The RO should then re-adjudicate the 
increased schedular rating issue, with 
consideration of all three versions of 
the rating criteria, i.e., that which was 
effective prior to September 23, 2002, 
that which was effective from September 
23, 2002 to September 26. 2003, and that 
which became effective on September 26, 
2003.  

5.  Following the above, the RO should 
re-adjudicate the issues in appellate 
status.  If any benefit remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




